tcmemo_1995_505 united_states tax_court thor energy resources and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date salvador e rodriguez for petitioner dennis m kelly for respondent memorandum findings_of_fact and opinion clapp judge respondent determined a deficiency in petitioner's federal corporate_income_tax for the year ended date in the amount of dollar_figure after concessions by the parties the issue for decision is whether shefferman bigelson co s b distributed a dividend to thor energy resources inc thor in the amount of dollar_figure and if so the effect of that distribution on thor's sale of s b stock we hold that the dollar_figure constitutes a portion of the sale price of the s b stock and s b did not distribute a dividend in that amount all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits petitioner is thor and subsidiaries thor is a corporation organized under the laws of the state of delaware and is engaged through its subsidiaries in oil_and_gas exploration and production with its principal business location in tyler texas thor's board_of directors included lavelle d fender david m fender harris r fender jr b bruce freitag and leroy lasalle david m fender served as thor's president and chief_executive_officer s b is a corporation organized under the laws of the district of columbia on date and its principal business activities included mechanical electrical and plumbing engineering services in thor acquired percent of the issued and outstanding_stock of s b s b's board_of directors included lavelle d fender david m fender and sol m shefferman lavelle d fender is david m fender's mother and she served as chairman of the board_of directors of s b during the tax_year ending date s b was a member_of_an_affiliated_group of corporations as defined under sec_1504 and thor was the common parent of that affiliated_group thor filed a consolidated_return with the affiliated_group for the tax_year ending date which included s b for the period beginning date and ending date thor owned percent of the s b stock during the entire period that s b was a member of the affiliated_group in date thor began negotiating with a management group of s b employees the management group regarding the management group's desire to acquire s b from thor the management group intended that an employee_stock_ownership_plan would hold the s b shares after they were acquired from thor the management group formed s b acquisition co the buyer to purchase the s b stock the s b board_of directors held a telephone conference special meeting on date and discussed the status of the management group's proposal to purchase the s b stock from thor during that meeting s b's board set a target date of date for closing on the management group's purchase of the s b stock the s b board agreed to meet again on date to discuss the management group's proposal s b's board held quarterly meetings and these meetings were always held by telephone conference the corporate secretary for s b would prepare minutes of the meeting and these minutes would be approved at each subsequent meeting prior to date thor provided the management group with a stand-still agreement that was effective until the anticipated s b stock closing in early date at their annual meeting held on date thor's board_of directors discussed and approved the buyer's offer in a letter dated date to each of the members of thor's board_of directors david m fender fender described generally the sale of s b and forwarded to each director a unanimous consent of directors form seeking consent of thor's board for thor to enter into a stock purchase agreement with the buyer in that letter fender described the sale price of the s b stock to the buyer as dollar_figure million net cash plus cancellation of approximately dollar_figure of the intercompany receivable due to s b from thor on date thor's board_of directors authorized the sale of the s b stock pursuant to the terms of a stock purchase agreement spa and on date thor as seller and the buyer executed the spa regarding the sale of the s b stock the relevant sections of the spa provide corporate documents complete and correct copies of the articles or certificate of incorporation of the company s b and all amendments thereto certified by the secretary of state or comparable official of its jurisdiction of incorporation and the bylaws of the company as amended certified by its secretary are attached hereto as exhibit a the company is not in default in the performance observation or fulfillment of its articles or certificate of incorporation or bylaws the minute books of the company as previously furnished to the buyer are complete and correctly reflect in all material respects all formal meetings of directors including committees thereof and stockholders and correctly record all resolutions certified copies of which have been delivered to other parties no material transactions or actions have been approved at any informal meeting of directors or stockholders the minutes of which are not included in such minute books financial statements a attached hereto as exhibit b are true and complete copies of the unaudited balance sheets of the company as at date and date and the related statements of operations and changes in financial position for the years ended date and date and the unaudited balance sheets of the company as at date and the related statements of operations and changes in financial position for the six month period ended date collectively the financial statements b the financial statements including the notes thereto are true and correct in all material respects are in accordance with the books_and_records of the company present fairly the financial condition and results of operations of the company at and for the periods indicated and have been prepared in accordance with generally_accepted_accounting_principles applied on a consistent basis c all notes and accounts_receivable of the company shown on the balance sheets as at date contained in the financial statements or thereafter acquired have been paid or collected or are current and will be collectible in the case of any such notes in accordance with their terms and in the case of any such accounts_receivable within days after billing at the aggregate recorded amounts thereof on the books of the company less applicable reserves provided therefor on such balance sheets which reserves have been computed in accordance with generally_accepted_accounting_principles and are adequate d the company has no liabilities commitments or obligations of any nature whether absolute accrued contingent known or unknown due or to become due or otherwise except i as reflected in its date balance_sheet included as part of the financial statements and not heretofore discharged ii as incurred as a result of the normal and ordinary course of its business since the date of such balance_sheet none of which is materially adverse or iii as set forth in schedule attached hereto no material_change since date except as disclosed in schedule dollar_figure attached hereto there has not been to the best knowledge of the seller thor and prior to the closing there will not be except with the prior approval of the buyer and the seller i any materially adverse change whether or not in the ordinary and usual course of business in the financial condition net_worth assets liabilities personnel business or results of operations of the company iii any material increase in the compensation payable or to become payable by the company to its officers or key employees pursuant to any agreement bonus insurance pension or other beneficial plan or arrangement made to or for the benefit of any such officers or key employees iv any loan guarantee gift bonus pension retirement insurance death or other fringe benefit accrued paid or granted to any officer_or_employee of the company v any loans to or borrowing by the company any mortgage or pledge with respect to any of its properties or assets or any assumption guarantee endorsement or other agreement to become liable directly contingently or otherwise for the obligations of any other person or entity vii any sale or disposition or agreement to sell or dispose_of any assets tangible or intangible of the company except in the ordinary course of business viii any cancellation or compromise or agreement to cancel or compromise any debts owed or claims of the company ix any declaration or payment of any dividend or other distribution in respect of or purchase redemption or acquisition of any shares of the capital stock of the company xii any other event or condition of any character pertaining to and materially adversely affecting the company or its business dollar_figure intercompany documents schedule dollar_figure attached hereto sets forth a true and complete list of all agreements contracts commitments and understandings including but not limited to intercompany loans between the company and or the seller or between either of the foregoing and any of their affiliates loans repaid except as provided in section below with respect to intercompany advances all loans made by the company to the seller or any affiliate thereof shall have been repaid in full including all applicable_interest all amounts reflected on the july balance_sheet as dividends payable shall be cancelled effective as of the date of closing cancellations all amounts reflected in the date financial statements of intercompany advances shall be cancelled effective as of the date of closing schedule undisclosed contingent liabilities none schedule material changes since date none schedule intercompany documents none s b's date financial statements indicate intercompany accounts and investments of negative dollar_figure no dividends payable are reflected on s b's date balance_sheet on date thor announced publicly that it had executed an agreement to sell the outstanding_stock of s b in exchange for dollar_figure million cash and cancellation of a dollar_figure intercompany receivable owed by thor to s b the s b board_of directors held a telephone conference special meeting on date the minutes of that meeting state ratification mr fender asked for ratification by the board_of the previous informal discussion after the previous meeting concerning the declaration on date of an asset distribution dividend to the shareholders of record on date the dividend will consist of the balance classified on the company's books as intercompany and will be distributed in the same form and character as it is carried on the company's books as of six months from the date of declaration the dividend will be distributed on date there will be no adverse tax consequences to shefferman bigelson company mr shefferman made a motion that the board ratify the details set out above regarding the informal discussion after the previous meeting mrs fender seconded and the motion carried unanimously there were no restrictions qualifications or contingencies associated with the payment of the dividend distribution referenced in the minutes of the date meeting richard anderson an accountant who advised petitioner on the s b stock sale did not attend or participate in any date meeting of the s b board_of directors and there are no minutes of that date meeting on date thor and the buyer entered into an agreement whereby the buyer approved pursuant to section dollar_figure of the spa the dividend declaration set forth in the date minutes of the s b board meeting and the buyer waived any rights or causes of action that the buyer may have had under the spa stemming from the dividend declaration on date thor delivered percent of the s b stock to the buyer and thor received dollar_figure million cash on date thor issued a press release stating that thor had consummated the sale of s b and the net sales proceeds after deduction of the related transaction costs was dollar_figure million plus certain accumulated tax benefits s b maintained an intercompany account to record transactions between thor and s b the books of s b reveal the following intercompany account balances that represent funds transferred to thor from s b amount due from thor as of date date date date dollar_figure dollar_figure dollar_figure dollar_figure in date s b recorded on its books a dividend payable in the amount of dollar_figure and charged the same amount against preacquisition retained earnings_and_profits of s b on date s b and thor each offset the intercompany account balance due s b from thor and the dividend payable amounts due thor from s b and removed these items from their respective books opinion petitioner argues that s b declared a dividend and then in a separate transaction thor sold the stock of s b to the buyer petitioner concludes that the dividend and the subsequent sale are independent transactions that fall within the purview of 89_tc_1086 and that the regulations relied on by respondent are inapplicable to the facts of this case respondent argues that assuming s b paid a dividend in the amount of dollar_figure thor must reduce its basis in the s b stock by the amount of the dividend pursuant to sec_1_1502-32 income_tax regs if the dividend was paid before the stock sale transaction or in the alternative pursuant to sec_1_1502-32 income_tax regs in combination with sec_1_1502-32t b temporary income_tax regs fed reg date if the dividend was paid after the stock sale transaction petitioner bears the burden of proving that respondent's determination is not correct rule a 290_us_111 petitioner took the position during trial presented evidence and argued on brief that a dividend had been declared and paid respondent in her brief conceded that there had been a dividend and argued that the effect of the dividend in this context was negated by application of sec_1 b iii income_tax regs and sec_1_1502-32t b temporary income_tax regs supra the later section being promulgated on date and applicable to distributions described in sec_301 that are declared in taxable years for which the due_date without extensions of the federal_income_tax return is after date we are not bound by a concession if we conclude that it is contrary to the facts 44_tc_233 affd in part revd in part and remanded sub nom 386_f2d_836 9th cir we find that s b paid no dividend and that thor and the buyer agreed to cancel the dollar_figure debt payable to s b from thor as part of the purchase_price of the s b stock respondent's concession made without regard to and contrary to the evidence in this case will not change our conclusion it is therefore unnecessary to consider the validity of the cited regulations we hold that s b never declared or paid a dividend to thor petitioner argues that s b declared a dividend on date as memorialized in the minutes of s b's board meeting on date we find that s b did not declare a dividend none of the relevant financial documents indicate that s b declared a dividend s b's financial statements of date do not reflect any dividends payable as of that date the parties executed the spa on date and any dividend declared by s b on date should have been revealed in one or more of the spa sec_4 or yet no dividend is mentioned in the corresponding schedules in the spa it was not until date that s b recorded on its books a dividend payable in the amount of dollar_figure and charged the same amount against preacquisition retained earnings_and_profits of s b we conclude that the minutes of s b's board meeting held on date did not reflect accurately events if any that transpired on date fender testified as follows q was there a meeting of the board_of date wherein the board_of directors of the subsidiary declared a dividend from the subsidiary to the parent i don't specifically recall it but it was our a practice to have a meeting every quarter and we obviously did based on the ratification of the minutes of that meeting in november petitioner's only other witness at trial richard anderson had no personal knowledge of any meeting or informal discussion of the s b board on date the minutes of the special meeting of s b's board_of directors held on date indicate that the board discussed the status of the management group's proposal to purchase the s b stock but there is no mention of s b's declaring a dividend petitioner argues that pursuant to 89_tc_1086 the amount at issue in this case constitutes a dividend to thor and not part of the proceeds received from the sale of the s b stock in litton industries litton's board_of directors discussed the sale of its subsidiary stouffer in early on date stouffer declared and paid a dollar_figure million dividend and on date litton announced publicly its interest in disposing of stouffer from date through date litton and stouffer discussed with various underwriters a public offering of stouffer stock on date nestle alimentana s a corp nestle offered to buy all of stouffer's stock and litton completed that sale to nestle on date when stouffer declared a dividend litton had taken no formal action to initiate the sale of stouffer id pincite in contrast during their special meeting on date which was before the alleged dividend declaration on date s b's board_of directors set a target date of date for closing on the management group's purchase of the s b stock there is no evidence that thor discussed the sale of s b to any buyer other than the management group litton on the other hand discussed the disposition of stouffer with various corporations investment banking houses business brokers and underwriters id stouffer declared a dividend and definitely committed itself to the dividend before even making a public announcement that stouffer was for sale id pincite this is in stark contrast to s b's alleged dividend that did not surface until date days before thor's sale of the s b stock to the buyer this case is controlled by the principles set forth in 430_f2d_1185 5th cir revg 50_tc_650 here as in waterman steamship there was no dividend only an adjustment in the sale price of the s b stock petitioner's dividend argument is nothing more than a belated attempt by thor and or s b to acquire some perceived tax advantages by offsetting the intercompany account balance due from thor with a dividend from s b we hold that s b neither declared nor paid a dividend to thor and that thor and the buyer merely agreed to cancel the intercompany account balance due from thor to s b as part of the purchase_price of the s b stock to reflect the foregoing and the concessions by the parties decision will be entered under rule
